Name: Commission Regulation (EEC) No 1435/93 of 10 June 1993 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/34 Official Journal of the European Communities 1 1 . 6 . 93 COMMISSION REGULATION (EEC) No 1435/93 of 10 June 1993 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of destination for third country imports ; (c) producer prices recorded in exporting third countries, account being taken, where appropriate, of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common Organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 17 (4) thereof, Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Article 4 of Regulation (EEC) No 876/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of Regulation (EEC) No 804/68 according to destination ; Whereas Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regu ­ lation (EEC) No 1344/86 (4), provides that when the refunds on the products listed in Article 1 of Regulation (EEC) No 804/68 , exported in the natural state, are being fixed account must be taken of : Whereas Article 5 ( 1 ) of Regulation (EEC) No 876/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organization of the market in milk and milk products which are to ensure equi ­ librium and the natural development of prices and trade on this market,  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports ; Whereas, in accordance with Article 2 of Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products (*), as last amended by Regulation (EEC) No 2767/90 (6), the refund granted for milk products containing added sugar is equal to the sum of the two components, one of which is intended to take account of the quantity of milk products and the other is intended to take account of the quantity of added sucrose ; whereas, however, the latter component is applied only if the added sucrose was produced from sugar beet or cane harvested in the Community ; whereas, for products falling within CN codes ex 0402 99 11 , ex 0402 99 19, ex 0404 90 51 , ex 0404 90 53 , ex 0404 90 91 and ex 0404 90 93, with a fat content by weight not exceeding 9,5 % and a non-fatty milk content in the dry matter equal to or greater than 15 % by weight, the former abovementioned component is fixed for 100 kilograms of the whole product ; whereas, for the other products con ­ taining added sugar falling within CN codes 0402 and 0404, that component is calculated by multiplying the basic amount by the milk products content of the product concerned ; whereas that basic amount is equal to the refund to be fixed for one kilogram of milk products contained in the whole product ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 876/68 provides that when prices within the Community are being determined account should be taken of the ruling (') OJ No L 148 , 28 . 6 . 1968, p. 13 . (2) OJ No L 215, 30 . 7 . 1992, p . 64. (') OJ No L 155, 3 . 7. 1968 , p . 1 . (4) OJ No L 119, 8 . 5. 1986, p . 36. (5) OJ No L 184, 29 . 7. 1968, p. 10 . (4) OJ No L 267, 29 . 9 . 1990, p. 14. 11 . 6 . 93 Official Journal of the European Communities No L 140/35 particular to quotations or prices for milk products within the Community and on the world market that the refund should be as set out in the Annex to this Regulation ; Whereas Council Regulation (EEC) No 990/93 Q prohi ­ bits trade between the European Economic Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Whereas the second component is calculated by multi ­ plying the sucrose content of the product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1 ( 1 ) (d) of Council Regula ­ tion (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 3814/92 (2) ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (3) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (4) ; Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas, to avoid any confusion in inter ­ pretation, it should be specified that there will be no refund for cheeses of a free-at-frontier value less than ECU 150 per 100 kilograms ; Whereas Commission Regulation (EEC) No 896/84 (*), as last amended by Regulation (EEC) No 222/88 (6), laid down additional provisions concerning the granting of refunds on the change from one milk year to another ; whereas those provisions provide for the possibility of varying refunds according to the date of manufacture of the products ; Whereas for the calculation of the refund for processed cheese provision must be made where casein or caseinates are added for that quantity not to be taken into account ; Whereas it follows from applying the rules set out above to the present situation on the market in milk and in HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 17 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex. 2. There shall be no refunds for exports to Zone E for products falling within CN codes 0401 , 0402, 0403, 0404, 0405 and 2309. Article 2 This Regulation shall enter into force on 11 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 June 1993 . For the Commission Rene STEICHEN Member of the Commission ') OJ No L 177, 1 . 7. 1981 , p. 4. 2) OJ No L 387, 31 . 12. 1992, p. 7. 3) OJ No L 387, 31 . 12. 1992, p. 1 . 4) OJ No L 108 , 1 . 5 . 1993, p. 106. 5) OJ No L 91 , 1 . 4, 1984, p. 71 . 6) OJ No L 28 , 1 . 2. 1988 , p. 1 . O OJ No L 102, 28 . 4. 1993, p. 14. No L 140/36 Official Journal of the European Communities 11 . 6 . 93 ANNEX to the Commission Regulation of 10 June 1993 fixing the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amoiint Product code Destination (*) . Amount of refund ( ) of refund (") 0401 10 10 000 5,45 0402 21 91 900 154,37 0401 10 90 000 ' 5,45 0402 21 99 100 112,91 0401 20 11 100 5,45 0402 21 99 200 113,77 0401 20 1 1 500 8,58 0402 21 99 300 1 1 5,34 0401 20 19 100 5,45 0402 21 99 400. 124,41 0401 20 19 500 8,58 0402 21 99 500 127,51 0401 20 91 100 11,50 0402 21 99 600 139,36 0401 20 91 500 13,46 0402 21 99 700 146,46 0401 20 99 100 1 1,50 0402 21 99 900 154,37 040 1 20 99 500 1 3,46 0402 29 1 5 200 0,6000 0401 30 11 100 17,36 0402 29 15 300 0,9748 0401 30 11 400 26,92 0402 29 15 500 1,0342 040 1 30 1 1 700 40,59 0402 29 1 5 900 1 ,1 200 0401 30 19 100 17,36 0402 29 19 200 0,6000 0401 30 19 400 26,92 0402 29 19 300 0,9748 0401 30 19 700 40,59 0402 29 19 500 1,0342 0401 30 31 100 48,39 0402 29 19 900 1,1200 0401 30 31 400 75,72 0402 29 91 100 , 1,1291 0401 30 31 700 83,52 0402 29 91 500 1,2441 0401 30 39 100 48,39 0402 29 99 100 1,1291 0401 30 39 400 75,72 0402 29 99 500 1,2441 0401 30 39 700 83,52 0402 91 11 110 ' 5,45 0401 30 91 100 95,23 0402 91 11 120 11,50 0401 30 91 400 140,12 040291 11 310 19,17 0401 30 91 700 163,55 0402 91 11 350 23,87 0401 30 99 100 95,23 0402 91 11 370 29,47 0401 30 99 400 140,12 0402 91 19 110 5,45 0401 30 99 700 163,55 0402 91 19 120 11,50 0402 10 11 000 60,00 040291 19 310 19,17 0402 10 19 000 60,00 0402 91 19 350 23,87 0402 10 91 000 0,6000 0402 91 19 370 29,47 0402 10 99 000 0,6000 0402 91 31 100 23,02 0402 21 11 200 60,00 0402 91 31 300 34,83 0402 21 11 300 97,48 0402 91 39 100 23,02 0402 21 11 500 103,42 0402 91 39 300 34,83 0402 21 1 1 900 1 12,00 0402 91 51 000 26,92 0402 21 17 000 60,00 0402 91 59 000 26,92 0402 21 19 300 97,48 0402 91 91 000 95,23 0402 21 19 500 103,42 0402 91 99 000 95,23 0402 21 19 900 112,00 0402 99 11 110 0,0545 040221 91 100 112,91 040299 11 130 0,1150 0402 21 91 200 113,77 0402 99 11 150 0,1909 0402 21 91 300 115,34 0402 99 11 310 22,12 0402 21 91 400 124,41 0402 99 11 330 26,91 0402 21 91 500 127,51 0402 99 11 350 36,34 0402 21 91 600 139,36 0402 99 19 110 0,0545 0402 21 91 700 146.46 0402 99 19 130 0.1150 11 . 6 . 93 Official Journal of the European Communities No L 140/37 Product code Destination (*) Amount of refund ( ) 0402 99 19 150 0,1909 0402 99 19 310 22,12 0402 99 19 330 26,91 0402 99 19 350 36,34 0402 99 31 110 0,2497 0402 99 31 150 37,89 0402 99 31 300 0,4839 0402 99 31 500 0,8352 0402 99 39 110 0,2497 0402 99 39 150 37,89 0402 99 39 300 0,4839 0402 99 39 500 0,8352 0402 99 91 000 0,9523 0402 99 99 000 0,9523 0403 10 02 000  0403 10 04 200  0403 10 04 300  0403 10 04 500  0403 10 04 900  0403 10 06 000  0403 10 12 000  0403 10 14 200  0403 10 14 300  0403 10 14 500  0403 10 14 900  0403 10 16 000  0403 10 22 100 5,45 0403 10 22 300 8,58 0403 10 24 000 11,50 0403 10 26 000 17,36 0403 10 32 100 0,0545 0403 10 32 300 0,0858 0403 10 34 000 0,1150 0403 10 36 000 0,1736 0403 90 1 1 000 60,00 0403 90 13 200 60,00 0403 90 13 300 97,48 0403 90 13 500 103,42 0403 90 13 900 112,00 0403 90 19 000 112,91 0403 90 31 000 0,6000 0403 90 33 200 0,6000 0403 90 33 300 0,9748 0403 90 33 500 1,0342 0403 90 33 900 1,1200 0403 90 39 000 ' 1,1291 0403 90 51 100 5,45 0403 90 51 300 8,58 0403 90 53 000 11,50 0403 90 59 110 17,36 0403 90 59 140 26,92 0403 90 59 170 40,59 0403 90 59 310 48,39 0403 90 59 340 75,72 0403 90 59 370 83,52 Product code Destination (*) Amount of refund ( ) 0403 90 59 510 95,23 0403 90 59 540 140,12 0403 90 59 570 163,55 0403 90 61 100 0,0545 0403 90 61 300 0,0858 0403 90 63 000 0,1150 0403 90 69 000 0,1736 0404 90 11 100 60,00 0404 90 11 910 5,45 0404 90 11 950 19,17 0404 90 13 120 60,00 0404 90 13 130 97,48 0404 90 13 140 103,42 0404 90 13 150 112,00 0404 90 13 911 5,45 0404 90 13 913 11,50 0404 90 13 915 17,36 0404 90 13 917 26,92 0404 90 13 919 40,59 0404 90 13 931 19,17 0404 90 13 933 23,87 0404 90 13 935 29,47 0404 90 13 937 34,83 0404 90 13 939 36,44 0404 90 19 110 112,91 0404 90 19 115 113,77 0404 90 19 120 115,34 0404 90 19 130 124,41 0404 90 19 135 127,51 0404 90 19 150 139,36 040490 19 160 146,46 0404 90 19 180 154,37 0404 90 19 900  0404 90 31 100 60,00 0404 90 31 910 5,45 0404 90 31 950 19,17 0404 90 33 120 60,00 0404 90 33 130 97,48 0404 90 33 140 103,42 0404 90 33 150 112,00 0404 90 33 911 5,45 0404 90 33 913 11,50 0404 90 33 915 17,36 0404 90 33 917 26,92 0404 90 33 919 40,59 0404 90 33 931 19,17 0404 90 33 933 23,87 0404 90 33 935 29,47 0404 90 33 937 34,83 0404 90 33 939 36,44 0404 90 39 110 112,91 0404 90 39 115 113,77 0404 90 39 120 115,34 0404 90 39 130 124,41 No L 140/38 Official Journal of the European Communities 11 . 6 . 93 Product code Destination (*) Amount of refund ( ) 0404 90 39 150 127,51 0404 90 39 900  0404 90 51 100 0,6000 0404 90 51 910 0,0545 0404 90 51 950 22,12 0404 90 53 110 0,6000 0404 90 53 130 0,9748 0404 90 53 150 1,0342 0404 90 53 170 1,1200 0404 90 53 911 0,0545 0404 90 53 913 0,1150 0404 90 53 915 0,1736 0404 90 53 917 0,2692 0404 90 53 919 0,4059 0404 90 53 931 22,12 0404 90 53 933 26,91 0404 90 53 935 36,34 0404 90 53 937 37,89 0404 90 53 939  0404 90 59 130 1,1291 0404 90 59 150 1,2441 0404 90 59 930 0,5815 0404 90 59 950 0,8352 0404 90 59 990 0,9523 0404 90 91 100 0,6000 0404 90 91 910 0,0545 0404 90 91 950 22,12 0404 90 93 110 0,6000 0404 90 93 130 0,9748 0404 90 93 150 1,0342 0404 90 93 170 1,1200 0404 90 93 911 0,0545 0404 90 93 913 0,1150 0404 90 93 915 0,1736 0404 90 93 917 0,2692 0404 90 93 919 0,4059 0404 90 93 931 22,12 0404 90 93 933 26,91 0404 90 93 935 36,34 0404 90 93 937 37,89 0404 90 93 939  0404 90 99 130 1,1291 0404 90 99 150 1,2441 0404 90 99 930 0,5815 0404 90 99 950 0,8352 0404 90 99 990 0,9523 0405 00 11 100  0405 00 11 200 127,02 0405 00 11 300 159,80 0405 00 11 500 163,90 0405 00 11 700 168,00 0405 00 19 100  0405 00 19 200 127,02 0405 00 19 300 159,80 Product code Destination (*) , Amount of refund ( ) 0405 00 19 500 163,90 0405 00 19 700 168,00 0405 00 90 100 168,00 0405 00 90 900 216,00 0406 10 20 100  0406 10 20 200  0406 1020 210  0406 10 20 230 028  032  400 37,08 404  45,57 0406 10 20 290 028  032  400 37,08 404  45,57 0406 10 20 610 028 12,83 032 12,83 036  038  400 82,87 404  85,02 0406 10 20 620 028 19,00 032 19,00 036  038  400 91,37 404  93,22 0406 10 20 630 028 22,80 032 22,80 036  038  400 103,84 404  105,25 0406 10 20 640 028  032  036  038  400 123,50 404  123,50 0406 10 20 650 028 26,13 032 26,13 036  038  400 . 61,75 404  128,58 11 . 6 . 93 Official Journal of the European Communities No L 140/39 Product code Destination (") Amounit of refund ( ) 0406 30 10 200 028  032  036  038  400 41,34 404  46,25 0406 30 10 250 028  032  036  038  400 41,34 404  46,25 0406 30 10 300 028  032  036  038  400 60,69 404  67,85 0406 30 10 350 028 ^ 032  036  038  400 41,34 404  46,25 0406 30 10 400 028  032  036  038  400 60,69 404  67,85 0406 30 10 450 028  032  036  038  400 88,38 404  98,75 0406 30 10 500  0406 30 10 550 028  032  036  038  400 41,34 404 19,00 46,25 0406 30 10 600 028  032  036  03$  400 60,69 404 26,60 67,85 Product code Destination (*) ,of refund ( ) 0406 10 20 660  0406 10 20 810 028  032  036  038  400 20,39 404  20,01 0406 10 20 830 028  032  036  038  400 35,74 404  34,17 0406 10 20 850 028  032  036  038  400 43,52 404  41,44 0406 10 20 870  0406 10 20 900  0406 10 80 000  0406 20 90 100  0406 20 90 913 028  032  400 83,35 404  80,69 0406 20 90 915 028  032  400 111,14 404  107,59 0406 20 90 917 028  032  400 118,09 404  114,31 0406 20 90 919 028  032  400 " 131,97 404  127,77 0406 20 90 990  0406 30 10 100  0406 30 10 150 028  032  036  038  400 19,03 404  21,69 No L 140/40 Official Journal of the European Communities 11 . 6 . 93 Product code Destination (*) Amount of refund ( ) 0406 30 10 650 028  032  036  038  400 88,38 404  98,75 0406 30 10 700 028  032  036  038  400 88,38 404  98,75 0406 30 10 750 028  032  036  038  400 107,86 404  120,53 0406 30 10 800 028  032  036  038  400 107,86 404  120,53 0406 30 10 900  0406 30 31 100  0406 30 31 300 028  032  036  038  400 19,03 404  21,69 0406 30 31 500 028  032  036  038  400 41,34 404  46 25 0406 30 31 710 028  032  036  038  400 41,34 404  46,25 Product code Destination (") Amount of refund (") 0406 30 31 730 028  032  036  038  400 60,69 404  67,85 0406 30 31 910 028  032  036  038  400 41,34 404  46,25 0406 3031 930 028  032  036  038  400 60,69 404  67,85 0406 30 31 950 028 . v  032  036  038  400 88,38 404  98,75 0406 30 39 100  0406 30 39 300 028  032  036  038  400 41,34 404 19,00 46,25 0406 30 39 500 028  032  036  038  400 60,69 404 26,60 67,85 0406 30 39 700 028  032  036  038  400 88,38 404  98,75 0406 30 39 930 028  032  036  038  400 88,38 404  98,75 11 . 6 . 93 Official Journal of the European Communities No L 140/41 Product code Destination Q . i^r^ou"t of refund ( ) 0406 30 39 950 028  032  036  038  400 107,86 404  120,53 0406 30 90 000 028  032  036  038  400 107,86 404  120,53 0406 40 00 100  0406 40 00 900 028  032  038  400 114,00 404  120,18 0406 90 13 000 028  032  036  038  400 123,50 404  151,37 0406 90 15 100 028  032  036  038  400 123,50 404  151,37 0406 90 15 900  0406 90 17 100 028  032  036  038  400 123,50 404  151,37 0406 90 17 900  0406 90 21 100  0406 90 21 900 028  032  036  038  400 123,50 404  144,10 0406 90 23 100  Product code Destination (*) . Ainount of refund ( ) 0406 90 23 900 028  032  036  038  400 61,75 404  128,58 0406 90 25 100  0406 90 25 900 028  032  036  038  400 61,75 404  128,58 0406 90 27 100  0406 90 27 900 028  032  036  038  400 53,33 404  108,97 0406 90 31 111 '  0406 90 31 119 028  032  036  038 14,25 400 59,36 404 15,20 85,46 0406 90 31 151 028  032  036  038  400 55,48 404 14,21 79,64 0406 90 31 1 59  0406 90 31 900  0406 90 33 111  0406 90 33 1 19 028  032  036  038 14,25 400 59,36 404 15,20 85,46 0406 90 33 151 028  032  036  038  400 55,48 404 14,21 79,64 No L 140/42 Official Journal of the European Communities 11 . 6. 93 Product code Destination (") Amount of refund ( ) 0406 90 69 910 028  032  036 66,50 400 142,50 404 76,00 156,75 0406 90 69 990  0406 90 73 100  0406 90 73 900 028 '  032  036 40,53 400 152,00 404 114,00 143,45 0406 90 75 100  0406 90 75 900 028  032  036  400 61,75 404  119,66 0406 90 77 100 028 22,80 032 22,80 036  038  400 55,83 404  105,25 0406 90 77 300 028 _ 032  036  038  400 61,75 404  128,58 , 0406 90 77 500 028  032  036  038  400 71,25 404  128,58 0406 90 79 100  0406 90 79 900 028  032  036  038  400 53,33 404  108,97 0406 9081 100  Product code Destination (*) Amount of refund ( ) 0406 90 33 159  0406 90 33 911  0406 90 33 919 028  032  036  038 14,25 400 59,36 404 15,20 85,46 0406 90 33 951 028  032  036  038  400 55,48 404 14,21 79,64 0406 90 33 959  0406 90 35 110  0406 90 35 190 028  032  036 . 40,53 400 152,00 404 85,50 150,61 0406 90 35 910  0406 90 35 990 028  032  036  038  400 123,50 404  123,50 0406 90 61 000 028  032  036 85,50 400 180,50 404 133,00 175,75 0406 90 63 100 028  032  036 99,78 400 209,00 404 152,00 201.51 0406 90 63 900 028  032  036 66,50 400 142,50 404 76,00 156,75 0406 90 69 100  11 . 6. 93 Official Journal of the European Communities No L 140/43 Product code Destination (*) , Amount of refund ( ) 0406 90 81 900 028  032  036  038  400 123,50 404  123,50 0406 90 85 100  0406 90 85 910 028  032  036 40,54 400 152,00 404 85,50 150,61 0406 90 85 991 028  032  036  038  400 123,50 404  123,50 0406 90 85 995 028 26,13 032 26,13 036  038  400 61,75 404  128,58 0406 90 85 999  0406 90 89 100 028 12,83 032 12,83 036  038  400 85,02 404  85,02 0406 90 89 200 028 19,00 032 19,00 036  038  400 91,37 404  93,22 0406 90 89 300 028 22,80 032 22,80 036  038  400 103,84 404  105,25 0406 90 89 910  0406 90 89 951 028  . 032  036 40,53 400 152,00 404 85,50 143,45 Product code Destination f) , Amount of refund ( ) 0406 90 89 959 028  032  036  038  400 123,50 404  123,50 0406 90 89 971 028 26,13 032 26,13 036  038  400 70,30 404  128,58 0406 90 89 972 028  032  400 37,08 404  45,57 0406 90 89 979 028 26,13 032 26,13 036  038  400 70,30 404  128,58 0406 90 89 990  0406 90 93 000  0406 90 99 000  2309 10 15 010  2309 10 15 100  2309 10 15 200  2309 10 15 300  2309 10 15 400  2309 10 15 500  2309 10 15 700  2309 10 15 900  2309 10 19 010  2309 10 19 100  2309 10 19 200  2309 10 19 300  2309 10 19 400  2309 10 19 500  2309 10 19 600  2309 10 19 700  2309 10 19 800  2309 10 19 900  2309 10 70 010  2309 10 70 100 18,00 2309 10 70 200 24,00 2309 10 70 300 30,00 No L 140/44 Official Journal of the European Communities 11 . 6. 93 Product code Destination (*) Amount of refund ( ) 2309 10 70 500 36,00 2309 10 70 600 42,00 2309 10 70 700 48,00 2309 10 70 800 52,80 2309 10 70 900  2309 9035 010  2309 90 35 100  2309 90 35 200  2309 90 35 300  2309 90 35 400  2309 90 35 500  2309 90 35 700  2309 90 35 900  2309 90 39 010  2309 90 39 100  2309 90 39 200  Product code Destination (*) Amount of refund ( ) 2309 90 39 300  2309 90 39 400  2309 90 39 500  2309 90 39 600  2309 90 39 700  2309 90 39 800  2309 90 39 900  2309 90 70 010  2309 90 70 100 18,00 2309 90 70 200 24,00 2309 90 70 300 30,00 2309 90 70 500 36,00 2309 90 70 600 42,00 2309 90 70 700 48,00 2309 90 70 800 52,80 2309 90 70 900  (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EEC) No 208/93. For destinations other than those indicated for each 'product code', the amount of the refund applying is indicated by Where no destination is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2). (") Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.